 

Exhibit 10.1

Spescom Software Inc.
Shares of Series G Convertible Preferred Stock and Common Stock Warrants

SUBSCRIPTION AGREEMENT

November 5, 2004

 

 

Mercator Advisory Group LLC

Monarch Pointe Fund, Ltd.
555 South Flower Street, Suite 4500
Los Angeles, California 90071

 

Ladies and Gentlemen:

Spescom Software Inc. a California corporation (the “Company”), hereby confirms
its agreement with Monarch Pointe Fund, Ltd. (the “Purchaser”) and Mercator
Advisory Group, LLC (“MAG”), as set forth below.

1.             The Securities.  Subject to the terms and conditions herein
contained, the Company proposes to issue and sell to the Purchaser an aggregate
of: (a) Two Thousand Two Hundred (2,200) shares of its Series G Convertible
Preferred Stock (the “Series G Stock”), which shall be convertible into shares
(the “Conversion Shares”) of the Company’s Common Stock (the “Common Stock”) in
accordance with the formula set forth in the Certificate of Determination
further described below and (b) warrants, substantially in the form attached
hereto at Exhibit A (the “Warrants”), to acquire up to the number of shares of
Common Stock equal to $1,100,000 divided by the Ceiling Price, as such term is
defined in the Certificate of Determination of Series G Preferred Stock as filed
with the Secretary of State of the State of California (the “Certificate of
Determination”) (the “Warrant Shares”).  The rights, preferences and privileges
of the Series G Stock are as set forth in the Certificate of Determination
Series G in the form attached hereto as Exhibit B.  The number of Conversion
Shares and Warrant Shares that any Purchaser may acquire at any time are subject
to limitation in the Certificate of Determination and in the Warrants,
respectively, so that the aggregate number of shares of Common Stock of which
such Purchaser and all persons affiliated with such Purchaser have beneficial
ownership (calculated pursuant to Rule 13d-3 of the Securities Exchange Act of
1934, as amended) does not at any time exceed 9.99% of the Company’s then
outstanding Common Stock.

The Series G Stock and the Warrants are sometimes herein collectively referred
to as the “Securities.”  This Agreement, the Certificate of Determination, and
the Registration Rights Agreement by and among the Company, Purchaser and MAG,
entered into concurrently herewith and attached hereto as Exhibit D, are
sometimes herein collectively referred to as the “Transaction Documents.”

1

--------------------------------------------------------------------------------


The Securities will be offered and sold to the Purchaser without such offers and
sales being registered under the Securities Act of 1933, as amended (together
with the rules and regulations of the Securities and Exchange Commission (the
“SEC”) promulgated thereunder, the “Securities Act”), in reliance on exemptions
therefrom.

In connection with the sale of the Securities, the Company has made available
(including electronically via the SEC’s EDGAR system) to Purchaser its periodic
and current reports, forms, schedules, proxy statements and other documents
(including exhibits and all other information incorporated by reference) filed
with the SEC under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).  The Company’s Annual Report on Form 10-K for the year ended
September 30, 2003 and all subsequent reports, forms, schedules, statements,
documents, filings and amendments filed by the Company with the SEC under the
Exchange Act, are collectively referred to as the “Disclosure Documents.”  All
references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” in the Disclosure
Documents (or other references of like import) shall be deemed to mean and
include all such financial statements and schedules, documents, exhibits and
other information which is incorporated by reference in the Disclosure
Documents.

2.             Representations and Warranties of the Company.  Except as set
forth on the Disclosure Schedule (the “Disclosure Schedule”) delivered by the
Company to Purchaser on the Closing Date (as defined in Section 3 below), the
Company represents and warrants to and agrees with Purchaser and MAG as follows:

(a)           The Disclosure Documents as of their respective dates did not, and
will not (after giving effect to any updated disclosures therein) as of the
Closing Date, contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.  The Disclosure
Documents and the documents incorporated or deemed to be incorporated by
reference therein, at the time they were filed or hereafter are filed with the
SEC, complied and will comply, at the time of filing, in all material respects
with the requirements of the Securities Act and/or the Exchange Act, as the case
may be, as applicable.

(b)           Schedule A attached hereto sets forth a complete list of the
subsidiaries of the Company (the “Subsidiaries”).  Each of the Company and its
Subsidiaries has been duly incorporated and each of the Company and the
Subsidiaries is validly existing in good standing as a corporation under the
laws of its jurisdiction of incorporation, with the requisite corporate power
and authority to own its properties and conduct its business as now conducted as
described in the Disclosure Documents and is duly qualified to do business as a
foreign corporation in good standing in all other jurisdictions where the
ownership or leasing of its properties or the conduct of its business requires
such qualification, except where the failure to be so qualified would not,
individually or in the aggregate, have a material adverse effect on the
business, condition (financial or other), properties or results of operations of
the Company and the Subsidiaries, taken as a whole (any such event, a “Material
Adverse Effect”); as of the Closing Date, the Company will have the authorized,
issued and outstanding capitalization set forth in on Schedule B attached hereto
(the “Company Capitalization”); except as set forth in the Disclosure Documents
or on Schedule A, the Company does not have any subsidiaries or own

2

--------------------------------------------------------------------------------


directly or indirectly any of the capital stock or other equity or long-term
debt securities of or have any equity interest in any other person; all of the
outstanding shares of capital stock of the Company and the Subsidiaries have
been duly authorized and validly issued, are fully paid and nonassessable and
were not issued in violation of any preemptive or similar rights and are owned
free and clear of all liens, encumbrances, equities, and restrictions on
transferability (other than those imposed by the Securities Act and the state
securities or “Blue Sky” laws) or voting; except as set forth in the Disclosure
Documents, all of the outstanding shares of capital stock of the Subsidiaries
are owned, directly or indirectly, by the Company; except as set forth in the
Disclosure Documents, no options, warrants or other rights to purchase from the
Company or any Subsidiary, agreements or other obligations of the Company or any
Subsidiary to issue or other rights to convert any obligation into, or exchange
any securities for, shares of capital stock of or ownership interests in the
Company or any Subsidiary are outstanding; and except as set forth in the
Disclosure Documents or on Schedule C, there is no agreement, understanding or
arrangement among the Company or any Subsidiary and each of their respective
stockholders or any other person relating to the ownership or disposition of any
capital stock of the Company or any Subsidiary or the election of directors of
the Company or any Subsidiary or the governance of the Company’s or any
Subsidiary’s affairs, and, if any, such agreements, understandings and
arrangements will not be breached or violated as a result of the execution and
delivery of, or the consummation of the transactions contemplated by, the
Transaction Documents.

(c)           The Company has the requisite corporate power and authority to
execute, deliver and perform its obligations under the Transaction Documents. 
Each of the Transaction Documents has been duly and validly authorized by the
Company and, when executed and delivered by the Company, will constitute a valid
and legally binding agreement of the Company, enforceable against the Company in
accordance with its terms except as the enforcement thereof may be limited by
(A) bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
other similar laws now or hereafter in effect relating to or affecting
creditors’ rights generally or (B) general principles of equity and the
discretion of the court before which any proceeding therefore may be brought
(regardless of whether such enforcement is considered in a proceeding at law or
in equity) (collectively, the “Enforceability Exceptions”).

(d)           The Series G Stock and the Warrants have been duly authorized and,
when issued upon payment thereof in accordance with this Agreement, will have
been validly issued, fully paid and non-assessable.  The Conversion Shares
issuable have been duly authorized and validly reserved for issuance, and when
issued upon conversion of the Series G Stock in accordance with the terms of the
Certificate of Determination, will have been validly issued, fully paid and
non-assessable.  The Warrant Shares have been duly authorized and validly
reserved for issuance, and when issued upon exercise of the Warrants in
accordance with the terms thereof, will have been validly issued, fully paid and
non-assessable.  The Common Stock of the Company conforms to the description
thereof contained in the Disclosure Documents.  The stockholders of the Company
have no preemptive or similar rights with respect to the Common Stock.

(e)           No consent, approval, authorization, license, qualification,
exemption or order of any court or governmental agency or body or third party is
required for the performance of the Transaction Documents by the Company or for
the consummation by the

3

--------------------------------------------------------------------------------


Company of any of the transactions contemplated thereby, or the application of
the proceeds of the issuance of the Securities as described in this Agreement,
except for such consents, approvals, authorizations, licenses, qualifications,
exemptions or orders (i) as have been obtained on or prior to the Closing Date,
(ii) as are not required to be obtained on or prior to the Closing Date that
will be obtained when required, or (iii) the failure to obtain which would not,
individually or in the aggregate, have a Material Adverse Effect.

(f)            Except as set forth on Schedule D, none of the Company or the
Subsidiaries is (i) in material violation of its articles of incorporation or
bylaws (or similar organizational document), (ii) in breach or violation of any
statute, judgment, decree, order, rule or regulation applicable to it or any of
its properties or assets, which breach or violation would, individually or in
the aggregate, have a Material Adverse Effect, or (iii) except as described in
the Disclosure Documents, in default (nor has any event occurred which with
notice or passage of time, or both, would constitute a default) in the
performance or observance of any obligation, agreement, covenant or condition
contained in any contract, indenture, mortgage, deed of trust, loan agreement,
note, lease, license, franchise agreement, permit, certificate or agreement or
instrument to which it is a party or to which it is subject, which default
would, individually or in the aggregate, have a Material Adverse Effect.

(g)           The execution, delivery and performance by the Company of the
Transaction Documents and the consummation by the Company of the transactions
contemplated thereby and the fulfillment of the terms thereof will not
(a) violate, conflict with or constitute or result in a breach of or a default
under (or an event that, with notice or lapse of time, or both, would constitute
a breach of or a default under) any of (i) the terms or provisions of any
contract, indenture, mortgage, deed of trust, loan agreement, note, lease,
license, franchise agreement, permit, certificate or agreement or instrument to
which any of the Company or the Subsidiaries is a party or to which any of their
respective properties or assets are subject, (ii) the Certificate of
Incorporation or bylaws of any of the Company or the Subsidiaries (or similar
organizational document) or (iii) any statute, judgment, decree, order, rule or
regulation of any court or governmental agency or other body applicable to the
Company or the Subsidiaries or any of their respective properties or assets or
(b) result in the imposition of any lien upon or with respect to any of the
properties or assets now owned or hereafter acquired by the Company or any of
the Subsidiaries; which violation, conflict, breach, default or lien would,
individually or in the aggregate, have a Material Adverse Effect.

(h)           The audited consolidated financial statements included in the
Disclosure Documents present fairly the consolidated financial position, results
of operations, cash flows and changes in shareholders’ equity of the entities,
at the dates and for the periods to which they relate and have been prepared in
all material respects in accordance with generally accepted accounting
principles applied on a consistent basis; the interim un-audited consolidated
financial statements included in the Disclosure Documents present fairly the
consolidated financial position, results of operations and cash flows of the
entities, at the dates and for the periods to which they relate subject to
year-end audit adjustments and have been prepared in all material respects in
accordance with generally accepted accounting principles applied on a consistent
basis with the audited consolidated financial statements included therein; the
selected financial and statistical data included in the Disclosure Documents
present fairly the information

4

--------------------------------------------------------------------------------


shown therein and have been prepared and compiled in all material respects on a
basis consistent with the audited financial statements included therein, except
as otherwise stated therein; and each of the auditors previously engaged by the
Company or to be engaged in the future by the Company is an independent
certified public accountant as required by the Securities Act for an offering
registered thereunder.

(i)            Except as described in the Disclosure Documents, there is not
pending or, to the knowledge of the Company, threatened any action, suit,
proceeding, inquiry or investigation, governmental or otherwise, to which any of
the Company or the Subsidiaries is a party, or to which their respective
properties or assets are subject, before or brought by any court, arbitrator or
governmental agency or body, that, if determined adversely to the Company or any
such Subsidiary, would, individually or in the aggregate, have a Material
Adverse Effect or that seeks to restrain, enjoin, prevent the consummation of or
otherwise challenge the issuance or sale of the Securities to be sold hereunder
or the application of the proceeds therefrom or the other transactions described
in the Disclosure Documents.

(j)            The Company and the Subsidiaries own or possess adequate licenses
or other rights to use all patents, trademarks, service marks, trade names,
copyrights and know-how that are necessary to conduct their businesses as
described in the Disclosure Documents.  None of the Company or the Subsidiaries
has received any written notice of infringement of (or knows of any such
infringement of) asserted rights of others with respect to any patents,
trademarks, service marks, trade names, copyrights or know-how that, if such
assertion of infringement or conflict were sustained, would, individually or in
the aggregate, have a Material Adverse Effect.

(k)           Each of the Company and the Subsidiaries possesses all licenses,
permits, certificates, consents, orders, approvals and other authorizations
from, and has made all declarations and filings with, all federal, state, local
and other governmental authorities, all self-regulatory organizations and all
courts and other tribunals presently required or necessary to own or lease, as
the case may be, and to operate its respective properties and to carry on its
respective businesses as now or proposed to be conducted as set forth in the
Disclosure Documents (“Permits”), except where the failure to obtain such
Permits would not, individually or in the aggregate, have a Material Adverse
Effect and none of the Company or the Subsidiaries has received any notice of
any proceeding relating to revocation or modification of any such Permit, except
as described in the Disclosure Documents and except where such revocation or
modification would not, individually or in the aggregate, have a Material
Adverse Effect.

(l)            Subsequent to June 30, 2004 and except as described therein or in
the Company’s Annual Report on Form 10-K for the year ended September 30, 2003,
as amended, (i) the Company and the Subsidiaries have not incurred any material
liabilities or obligations, direct or contingent, or entered into any material
transactions not in the ordinary course of business or (ii) the Company and the
Subsidiaries have not purchased any of their respective outstanding capital
stock, or declared, paid or otherwise made any dividend or distribution of any
kind on any of their respective capital stock or otherwise (other than, with
respect to any of such Subsidiaries, the purchase of capital stock by the
Company), (iii) there has not been any material increase in the long-term
indebtedness of the Company or any of the

5

--------------------------------------------------------------------------------


Subsidiaries, (iv) there has not occurred any event or condition, individually
or in the aggregate, that has a Material Adverse Effect, and (v) the Company and
the Subsidiaries have not sustained any material loss or interference with
respect to their respective businesses or properties from fire, flood,
hurricane, earthquake, accident or other calamity, whether or not covered by
insurance, or from any labor dispute or any legal or governmental proceeding.

(m)          There are no material legal or governmental proceedings nor are
there any material contracts or other documents required by the Securities Act
to be described in a prospectus that are not described in the Disclosure
Documents.  Except as described in the Disclosure Documents, none of the Company
or the Subsidiaries is in default under any of the contracts described in the
Disclosure Documents, has received a notice or claim of any such default or has
knowledge of any breach of such contracts by the other party or parties thereto,
except for such defaults or breaches as would not, individually or in the
aggregate, have a Material Adverse Effect.

(n)           Each of the Company and the Subsidiaries has good and marketable
title to all real property described in the Disclosure Documents as being owned
by it and good and marketable title to the leasehold estate in the real property
described therein as being leased by it, free and clear of all liens, charges,
encumbrances or restrictions, except, in each case, as described in the
Disclosure Documents or such as would not, individually or in the aggregate,
have a Material Adverse Effect.  All material leases, contracts and agreements
to which the Company or any of the Subsidiaries is a party or by which any of
them is bound are valid and enforceable against the Company or any such
Subsidiary, are, to the knowledge of the Company, valid and enforceable against
the other party or parties thereto and are in full force and effect, in each
case subject to the Enforceability Exceptions..

(o)           Each of the Company and the Subsidiaries has filed all necessary
federal, state and foreign income and franchise tax returns, except where the
failure to so file such returns would not, individually or in the aggregate,
have a Material Adverse Effect, and has paid all taxes shown as due thereon; and
other than tax deficiencies which the Company or any Subsidiary is contesting in
good faith and for which adequate reserves have been provided in accordance with
generally accepted accounting principles, there is no tax deficiency that has
been asserted against the Company or any Subsidiary that would, individually or
in the aggregate, have a Material Adverse Effect.

(p)           None of the Company or the Subsidiaries is, or immediately after
the Closing Date will be, required to register as an “investment company” or a
company “controlled by” an “investment company” within the meaning of the
Investment Company Act of 1940, as amended (the “Investment Company Act”).

(q)           Since January 2002 none of the Company or the Subsidiaries or, to
the knowledge of any of such entities’ directors, officers, employees, agents or
controlling persons, has taken, directly or indirectly, any action for the
purpose of causing the stabilization or manipulation of the price of the Common
Stock.

(r)            None of the Company, the Subsidiaries or any of their respective
Affiliates (as defined in Rule 501(b) of Regulation D under the Securities Act)
directly, or

6

--------------------------------------------------------------------------------


through any agent, engaged in any form of general solicitation or general
advertising (as those terms are used in Regulation D under the Securities Act)
in connection with the offering of the Securities or engaged in any other
conduct that would cause such offering to be constitute a public offering within
the meaning of Section 4(2) of the Securities Act.  Assuming the accuracy of the
representations and warranties of the Purchaser in Section 6 hereof, it is not
necessary in connection with the offer, sale and delivery of the Securities to
the Purchaser in the manner contemplated by this Agreement to register any of
the Securities under the Securities Act.

(s)           There is no strike, labor dispute, slowdown or work stoppage with
the employees of the Company or any of the Subsidiaries which is pending or, to
the knowledge of the Company or any of the Subsidiaries, threatened.

(t)            Each of the Company and the Subsidiaries carries general
liability insurance coverage comparable to other companies of its size and
similar business.

(u)           Each of the Company and the Subsidiaries maintains internal
accounting controls which provide reasonable assurance that (A) transactions are
executed in accordance with management’s authorization, (B) transactions are
recorded as necessary to permit preparation of its financial statements and to
maintain accountability for its assets, and (C) access to its material assets is
permitted only in accordance with management’s authorization and (D) the values
and amounts reported for its material assets are compared with its existing
assets at reasonable intervals.

(v)           Except for a due diligence fee payable to MAG and a broker
commission payable to Cappello Capital Corporation, the Company does not know of
any claims for services, either in the nature of a finder’s fee or financial
advisory fee, with respect to the offering of the Securities and the
transactions contemplated by the Transaction Documents.

(w)          The Common Stock is traded on the Over-the-Counter Bulletin Board
(the “OTC BB”).  Except as described in the Disclosure Documents, the Company
currently is not in violation of, and the consummation of the transactions
contemplated by the Transaction Documents will not violate, any rule of the
National Association of Securities Dealers.

(x)            The Company is eligible to use Form S-2 for the resale of the
Conversion Shares by Purchaser or its transferees and the Warrant Shares by
Purchaser, MAG or their transferees.  The Company has no reason to believe that
it is not capable of satisfying the registration or qualification requirements
(or an exemption therefrom) necessary to permit the resale of the Conversion
Shares and the Warrant Shares under the securities or “blue sky” laws of any
jurisdiction within the United States.

(y)           Set forth on Schedule E is the Company’s intended use of the
proceeds from this transaction.

(z)            Except as set forth on Schedule F, to the Company’s knowledge,
none of the officers or directors of the Company (i) has been convicted of any
crime (other than traffic violations or misdemeanors not involving fraud) or is
currently under investigation

7

--------------------------------------------------------------------------------


or indictment for any such crime, (ii) has been found by a court or governmental
agency to have violated any securities or commodities law or to have committed
fraud or is currently a party to any legal proceeding in which either is
alleged, (iii) has been the subject of a proceeding under the bankruptcy laws or
any similar state laws, or (iv) has been an officer, director, general partner,
or managing member of an entity which has been the subject of such a proceeding.

3.             Purchase, Sale and Delivery of the Securities.  On the basis of
the representations, warranties, agreements and covenants herein contained and
subject to the terms and conditions herein set forth, the Company agrees to
issue and sell to the Purchaser, and Purchaser agrees to purchase from the
Company, 2,200 shares of Series G Stock at $1000.00 per share in the amounts
shown on the signature page hereto.  In connection with the purchase and sale of
Series G Stock, for no additional consideration, the Purchaser and MAG will
receive Warrants to purchase the number of shares of Common Stock equal to
$1,100,000 divided by the Ceiling Price.

The closing of the transactions described herein (the “Closing”) shall take
place at a time and on a date (the “Closing Date”) to be specified by the
parties, which will be no later than 5:00 p.m. (Pacific time) on November 8,
2004.  On the Closing Date, the Company shall deliver (a) certificates in
definitive form for the Series G Stock, (b) Warrants, (c) the Subscription
Agreement, Certificate of Designation and Registration Rights Agreement, each
duly executed on behalf of the Company, and (d) the Opinion of Counsel in the
form attached hereto as Exhibit C.   On the Closing Date, Purchaser shall
deliver (i) One Million Six Hundred Fifty Thousand Dollars ($1,650,000), such
amount constituting 75% of the Purchase Price, by wire transfer of immediately
available funds to an account as directed by the Company, and (ii) the
Subscription Agreement and Registration Rights Agreement, each duly executed on
behalf of the Purchaser and MAG.  The Closing will occur when all documents and
instruments necessary or appropriate to effect the transactions contemplated
herein are exchanged by the parties and all actions taken at the Closing will be
deemed to be taken simultaneously.

Upon the Closing, Purchaser shall deliver (a) to the Company, the sum of
$1,615,000; (b) to MAG, the sum of 100% of the Due Diligence Fee or $20,000, and
legal fees in the amount of $15,000.

Provided that Company is not in default under Paragraph 10(i) (iv) or (v)
hereof, the Purchaser covenants and agrees to pay, within two trading days after
Company files the Registration Statement (as defined in Paragraph 9 below), the
balance of the Purchase Price or $550,000 to an account designated by Company in
writing by wire transfer of immediately available funds.

4.             Certain Covenants of the Company.  The Company covenants and
agrees with Purchaser as follows:

(a)           None of the Company or any of its Affiliates will sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any
“security” (as defined in the Securities Act) which would be integrated with the
sale of the Securities in a manner which would require the registration under
the Securities Act of the Securities.

8

--------------------------------------------------------------------------------


(b)           The Company will not become, at any time prior to the expiration
of three years after the Closing Date, an open-end investment company, unit
investment trust, closed-end investment company or face-amount certificate
company that is or is required to be registered under the Investment Company
Act.

(c)           None of the proceeds of the Series G Stock will be used to reduce
or retire any insider note or convertible debt held by an officer or director of
the Company.

(d)           Subject to Section 10 of this Agreement, the Conversion Shares and
the Warrant Shares will be eligible for trading on the OTC BB or such market on
which the Company’s shares are subsequently listed or traded, immediately
following the effectiveness of the Registration Statement.

(e)           The Company will use reasonable efforts to do and perform all
things required to be done and performed by it under this Agreement and the
other Transaction Documents and to satisfy all conditions precedent on its part
to the obligations of the Purchaser to purchase and accept delivery of the
Securities.

5.             Conditions of the Purchaser’s Obligations.  The obligation of
Purchaser to purchase and pay for the Securities is subject to the following
conditions unless waived in writing by the Purchaser:

(a)           The representations and warranties of the Company contained in
this Agreement shall be true and correct in all material respects (other than
representations and warranties with a Material Adverse Effect qualifier, which
shall be true and correct as written) on and as of the Closing Date; the Company
shall have complied in all material respects with all agreements and satisfied
all conditions on its part to be performed or satisfied hereunder at or prior to
the Closing Date.

(b)           None of the issuance and sale of the Securities pursuant to this
Agreement or any of the transactions contemplated by any of the other
Transaction Documents shall be enjoined (temporarily or permanently) and no
restraining order or other injunctive order shall have been issued in respect
thereof; and there shall not have been any legal action, order, decree or other
administrative proceeding instituted or, to the Company’s knowledge, threatened
against the Company or against any Purchaser relating to the issuance of the
Securities or any Purchaser’s activities in connection therewith or any other
transactions contemplated by this Agreement, the other Transaction Documents or
the Disclosure Documents.

(c)           The Purchaser shall have received certificates, dated the Closing
Date and signed by the Chief Executive Officer and the Chief Financial Officer
of the Company, to the effect of paragraphs 5(a) and (b).

(d)           The Purchaser shall have received an opinion of Gibson, Dunn &
Crutcher LLP with respect to the authorization of the Series G Stock, the
Conversion Shares, the Warrants and the Warrant Shares and other customary
matters in the form attached hereto as Exhibit C.

9

--------------------------------------------------------------------------------


 

6.             Representations and Warranties of the Purchaser.

(a)           Each of Purchaser and MAG represents and warrants to the Company
that the Securities to be acquired by it hereunder (including the Conversion
Shares and the Warrant Shares that it may acquire upon conversion or exercise of
the Series G Stock or the Warrants, respectively) are being acquired for their
own account for investment and with no intention of distributing or reselling
such Securities (including the Conversion Shares and the Warrant Shares that it
may acquire upon conversion or exercise thereof, as the case may be) or any part
thereof or interest therein in any transaction which would be in violation of
the securities laws of the United States of America or any State.  Nothing in
this Agreement, however, shall prejudice or otherwise limit a Purchaser’s right
to sell or otherwise dispose of all or any part of such Conversion Shares or
Warrant Shares under an effective registration statement under the Securities
Act and in compliance with applicable state securities laws or under an
exemption from such registration.  By executing this Agreement, Purchaser
further represents that such Purchaser does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participation to any person with respect to any of the Securities.

(b)           Each of Purchaser and MAG understands that the Securities
(including the Conversion Shares and the Warrant Shares that it may acquire upon
conversion or exercise thereof, as the case may be) have not been registered
under the Securities Act and may not be offered, resold, pledged or otherwise
transferred except (a) pursuant to an exemption from registration under the
Securities Act (and, if requested by the Company, based upon an opinion of
counsel acceptable to the Company) or pursuant to an effective registration
statement under the Securities Act and (b) in accordance with all applicable
securities laws of the states of the United States and other jurisdictions.

Each of Purchaser and MAG agree to the imprinting, so long as appropriate, of
the following legend on the Securities (including the Conversion Shares and the
Warrant Shares that it may acquire upon conversion or exercise thereof, as the
case may be):

The shares of stock evidenced by this certificate have not been registered under
the U.S. Securities Act of 1933, as amended, and may not be offered, sold,
pledged or otherwise transferred (“transferred”) in the absence of such
registration or an applicable exemption therefrom. In the absence of such
registration, such shares may not be transferred unless, if the Company
requests, the Company has received a written opinion from counsel in form and
substance satisfactory to the Company stating that such transfer is being made
in compliance with all applicable federal and state securities laws.

The legend set forth above may be removed if and when the Conversion Shares or
the Warrant Shares, as the case may be, are disposed of pursuant to an effective
registration statement under the Securities Act or in the opinion of counsel to
the Company experienced in the area of United States Federal securities laws
such legends are no longer required under applicable requirements of the
Securities Act.  The Series G Stock, the Warrants, the Conversion Shares and the
Warrant Shares shall also bear any other legends required by applicable Federal

10

--------------------------------------------------------------------------------


or state securities laws, which legends may be removed when in the opinion of
counsel to the Company experienced in the applicable securities laws, the same
are no longer required under the applicable requirements of such securities
laws.  The Company agrees that it will provide Purchaser, upon request, with a
substitute certificate, not bearing such legend at such time as such legend is
no longer applicable.  Purchaser agrees that, in connection with any transfer of
the Conversion Shares or the Warrant Shares by it pursuant to an effective
registration statement under the Securities Act, Purchaser will comply with all
prospectus delivery requirements of the Securities Act.  The Company makes no
representation, warranty or agreement as to the availability of any exemption
from registration under the Securities Act with respect to any resale of the
Series G Stock, the Warrants, the Conversion Shares or the Warrant Shares.

(c)           Each of Purchaser and MAG represents and warrants to the Company
that it is an “accredited investor” within the meaning of Rule 501(a) of
Regulation D under the Securities Act and that neither Purchaser nor MAG is an
“underwriter” within the meaning of Section 2(11) of the Securities Act.  Each
of Purchaser and MAG represents and warrants to the Company that neither
Purchaser nor MAG learned of the opportunity to acquire Securities or any other
security issuable by the Company through any form of general advertising or
public solicitation.

(d)           Each of Purchaser and MAG represents and warrants to the Company
that it has such knowledge, sophistication and experience in business and
financial matters so as to be capable of evaluating the merits and risks of the
prospective investment in the Securities, having been represented by counsel,
and has so evaluated the merits and risks of such investment and is able to bear
the economic risk of such investment and, at the present time, is able to afford
a complete loss of such investment.

(e)           Each of Purchaser and MAG represents and warrants to the Company
that its overall commitment to investments which are not readily marketable is
not disproportionate to its net worth, and its purchase of the Securities will
not cause such overall commitment to become excessive.

(f)            Each of Purchaser and MAG recognize that the purchase of the
Securities involves a high degree of risk.

(g)           Each of Purchaser and MAG represents and warrants to the Company
that all information it has provided to the Company including, but not limited
to, its financial position and its knowledge of financial and business matters
is true, correct and complete as of the date of execution of this Subscription
Agreement.  Each of Purchaser and MAG undertakes to provide promptly to the
Company written notice of any material changes in its financial position or
otherwise, and such information shall be true, correct and complete as of the
date given.  Each of Purchaser and MAG understands that the Company will rely to
a material degree upon the representations contained therein.

(h)           Purchaser represents and warrants to the Company that (i) the
purchase of the Securities to be purchased by it has been duly and properly
authorized and this Agreement has been duly executed and delivered by it or on
its behalf and constitutes the valid and legally binding obligation of the
Purchaser, enforceable against the Purchaser in accordance

11

--------------------------------------------------------------------------------


with its terms, subject to the Enforceability Exceptions, (ii) the purchase of
the Securities to be purchased by it does not conflict with or violate its
charter, by-laws or any law, regulation or court order applicable to it; and
(iii) the purchase of the Securities to be purchased by it does not impose any
penalty or other onerous condition on the Purchaser under or pursuant to any
applicable law or governmental regulation.

(i)            Each of Purchaser and MAG represents and warrants to the Company
that neither it nor any of its directors, officers, employees, agents, partners,
members, controlling persons or shareholders holding 5% or more of the Common
Stock outstanding on the Closing Date, has taken or will take, directly or
indirectly, any actions designed, or might reasonably be expected to cause or
result in the stabilization or manipulation of the price of the Common Stock.

(j)            Each of Purchaser and MAG acknowledges it or its representatives
have reviewed and understand the Transaction Documents and Disclosure Documents
and further acknowledges that it or its representatives have been afforded (i)
the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Company concerning the terms and
conditions of the offering of the Securities and the merits and risks of
investing in the Securities; (ii) access to information about the Company and
the Company’s financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment in
the Securities; and (iii) the opportunity to obtain such additional information
which the Company possesses or can acquire without unreasonable effort or
expense that is necessary to verify the accuracy and completeness of the
information contained in the Disclosure Documents.

(k)           .Each of Purchaser and MAG represents and warrants to the Company
that it has based its investment decision solely upon the information contained
in the Disclosure Documents and such other information as may have been provided
to it or its representatives by the Company in response to their inquiries, and
has not based its investment decision on any research or other report regarding
the Company prepared by any third party (“Third Party Reports”).  Each of
Purchaser understands and acknowledges that (i) the Company does not endorse any
Third Party Reports and (ii) its actual results may differ materially from those
projected in any Third Party Report.

(l)            Each of Purchaser and MAG represents and warrants to the Company
that no oral or written representations have been made and no oral or written
information has been furnished to them or their advisors in connection with this
offering that were in any way inconsistent with the information set forth in the
Disclosure Documents.

(m)          Each of Purchaser and MAG understands and acknowledges that (i) any
forward-looking information included in the Disclosure Documents supplied to
Purchaser by the Company or its management is subject to risks and
uncertainties, including those risks and uncertainties set forth in the
Disclosure Documents; and (ii) the Company’s actual results may differ
materially from those projected by the Company or its management in such
forward-looking information.

12

--------------------------------------------------------------------------------


(n)           Each of Purchaser and MAG understands and acknowledges that
(i) the Securities are offered and sold without registration under the
Securities Act in a private placement that is exempt from the registration
provisions of the Securities Act and (ii) the availability of such exemption
depends in part on, and that the Company and its counsel will rely upon, the
accuracy and truthfulness of the foregoing representations and Purchaser hereby
consents to such reliance.

(o)           Each of Purchaser and MAG understand that no U.S. federal or state
agency, or any agency or governmental or regulatory authority in any other
country, including without limitation, the U.S. Securities and Exchange
Commission, has passed upon the Securities or made any finding or determination
as to the fairness of this investment.

(p)           Each of Purchaser and MAG represents and warrants to the Company
that it is not a prohibited investor under the anti-money laundering or
anti-terrorism laws of any jurisdiction, including without limitation, any
country, territory, nation or national association.

(q)           Each of Purchaser and MAG understands that the Company and its
assets may be subject to the laws and regulations of many jurisdictions,
including but not limited to anti-terrorism laws and anti-money laundering
laws.  Neither MAG nor Purchaser, nor any person or entity who controls MAG or
Purchaser, nor, to the best of MAG and Purchaser’s knowledge, any person or
entity who owns any direct equity interest in either of them, is identified on
the list of “Specially Designated Nationals and Blocked Persons” (“SDNs”)
maintained by the U.S. Department of Treasury’s Office of Foreign Assets Control
(“OFAC”), and neither Purchaser nor MAG is owned or controlled by any SDN.
Neither Purchaser nor MAG is involved in business arrangements or otherwise
engaged in transactions with or involving countries subject to economic or trade
sanctions imposed by the United States Government, or with or involving SDNs in
violation of the regulations maintained by the OFAC.  Purchaser and MAG are in
full compliance with the Bank Secrecy Act (31 U.S.C. § 5311 et. seq.) and 18
U.S.C. §§ 1956 and 1957 and the regulations under such statutes; and any other
applicable anti-terrorist or anti-money laundering Laws and regulations.

(r)            Each of Purchaser and MAG represent and warrant to the Company
that neither Purchaser nor any of its affiliates has, directly or indirectly,
offered to “short sell”, contracted to “short sell,” otherwise engaged in any
“short selling” or encouraged others to “short sell” the securities of the
Company, including, without limitation, shares of Common Stock that will be
received as a result of the conversion of the Series G Stock or the exercise of
the Warrants.  For purposes of this Agreement, “short selling” shall include any
short sale (whether or not against the box) and any similar hedging or
derivative securities transaction.

7.             Covenants of Purchasers.

(a)           Not to Short Sell Stock.  Purchaser, on behalf of itself, its
affiliates , its successors and assigns and any other direct or indirect
transferee holding any of the Warrants, the Series G Stock or the Registrable
Securities, hereby covenants and agrees not to, directly or indirectly, offer to
“short sell”, contract to “short sell” or otherwise “short sell” or encourage
others to “short sell” the securities of the Company, including, without
limitation,

13

--------------------------------------------------------------------------------


shares of Common Stock that will be received as a result of the conversion of
the Series G Stock or the exercise of the Warrants.

(b)           Volume Limitation.  For a period of one year after the Closing
Date, Purchaser and MAG, on behalf of themselves and their affiliates, shall
not, directly or indirectly, sell in the aggregate during any trading day shares
of Common Stock totaling more than seventeen percent (17%) of the total shares
of Common Stock traded on such day.

8.             Termination.

(a)           This Agreement may be terminated in the sole discretion of the
Company by notice to Purchaser if at the Closing Date:

(i)            the representations and warranties made by Purchaser in Section 6
are not true and correct in all material respects; or

(ii)           as to the Company, the sale of the Securities hereunder (i) is
prohibited or enjoined by any applicable law or governmental regulation or (ii)
subjects the Company to any penalty, or in its reasonable judgment, other
onerous condition under or pursuant to any applicable law or government
regulation that would materially reduce the benefits to the Company of the sale
of the Securities to such Purchaser, so long as such regulation, law or onerous
condition was not in effect in such form at the date of this Agreement.

(b)           This Agreement may be terminated by Purchaser or MAG by notice to
the Company given in the event that the Company shall have failed, refused or
been unable to satisfy all material conditions on its part to be performed or
satisfied hereunder on or prior to the Closing Date, or if after the execution
and delivery of this Agreement and immediately prior to the Closing Date,
trading in securities of the Company on the OTC BB shall have been suspended.

(c)           This Agreement may be terminated by mutual written consent of all
parties.

9.             Registration.  Within 30 days after the Closing Date, the Company
shall use commercially reasonable efforts to prepare and file with the SEC a
Registration Statement covering the resale of the maximum number of Conversion
Shares issuable upon conversion of the Series G Stock and the Warrant Shares
issuable upon exercise of the Warrants (collectively, the “Registrable
Securities”), as set forth in the Registration Rights Agreement.

10.           Redemption.  At any time after the Closing, the Company may, at
its option, issue a redemption notice to Purchaser and MAG (a “Redemption
Notice”) for all or a portion of the outstanding Series G Stock and Warrants
(including any Common Stock issued upon the conversion of the Series G Stock or
exercise of the Warrants). The Redemption Notice shall specify (a) the
redemption date (the “Redemption Date”), which date shall be at least five (5)
trading days after the date the Redemption Notice is received by Purchaser and
MAG, and (b) the number of shares of Series G Stock and/or Warrants to be
redeemed. The redemption price for the Series G Stock shall equal $1500 per
share (or the equivalent value on an as-converted

14

--------------------------------------------------------------------------------


basis for each share of Common Stock). The redemption price per share for the
Warrants shall equal 150% of the exercise price per share. Unless full payment
is received by Purchaser and MAG within three (3) trading days after the
Redemption Date, the Redemption Notice shall be void.

11.           Event of Default.  If an Event of Default (as defined below)
occurs and remains uncured for a period of 15 days, the Purchaser and MAG shall
have the right to exercise any or all of the rights given to the Purchaser and
MAG relating to the Securities, as further described in the Certificate of
Determination.  In addition, the Conversion Price (as defined in the Certificate
of Determination) Series G shall be reduced from 85% of the Market Price (as
defined in the Certificate of Determination) to 75% of the Market Price, subject
to the Ceiling Price and Floor Price as those terms are defined in the
Certificate of Determination.

The Holder need not provide and the Company hereby waives any presentment,
demand, protest or other notice of any kind, and the Holder may immediately and
without expiration of any grace period enforce any and all of its rights and
remedies hereunder and all other remedies available to it under applicable law.
Such declaration may be rescinded and annulled by Holder at any time prior to
payment hereunder. No such rescission or annulment shall affect any subsequent
Event of Default or impair any right consequent thereon.

An “Event of Default” shall include the commencement by the Company of a
voluntary case or proceeding under the bankruptcy laws or the Company’s failure
to: (i) discharge or stay a bankruptcy proceeding within 60 days of such action
being taken against the Company, (ii) file the Registration Statement with the
SEC within 30 days after the Closing Date, (iii) maintain trading of the
Company’s Common Stock on the OTC BB except for any periods when the stock is
listed on the NASDAQ Small Stock Market, the NASDAQ National Stock Market, the
AMEX or the NYSE, (iv) pay the expenses referred to below or the Due Diligence
Fee within three (3) days after the Closing; or (vi) deliver to Purchaser, or
Purchaser’s broker, as directed, Common Stock that Purchaser has converted
within three (3) business days of such conversion.

12.           Notices.  All communications hereunder shall be in writing and
shall be hand delivered, mailed by first-class mail, couriered by next-day air
courier or by facsimile and confirmed in writing (i) if to the Company, at the
addresses set forth below, or (ii) if to a Purchaser or MAG, to the address set
forth for such party on the signature page hereto.

If to the Company:

 

Spescom Software Inc.
10052 Mesa Ridge Court, Suite 100
San Diego, CA 92121
Telephone No.:  (858) 625-3000 (ext. 6831)
Facsimile No.:  (858) 625-3010
Attention:  John Low



15

--------------------------------------------------------------------------------


 

with a copy to:

 

Gibson, Dunn & Crutcher LLP
1881 Page Mill Rd.
Palo Alto, CA 94063
Telephone No.:  (650) 849-5383
Facsimile No.:  (650) 849-5083
Attention:  Russell C. Hansen

 

All such notices and communications shall be deemed to have been duly given: 
(i) when delivered by hand, if personally delivered; (ii) five business days
after being deposited in the mail, postage prepaid, if mailed certified mail,
return receipt requested; (iii) one business day after being timely delivered to
a next-day air courier guaranteeing overnight delivery; (iv) the date of
transmission if sent via facsimile to the facsimile number as set forth in this
Section or the signature page hereof prior to 6:00 p.m. on a business day, or
(v) the business day following the date of transmission if sent via facsimile at
a facsimile number set forth in this Section or on the signature page hereof
after 6:00 p.m. or on a date that is not a business day.  Change of a party’s
address or facsimile number may be designated hereunder by giving notice to all
of the other parties hereto in accordance with this Section.

13.           Survival Clause.  The respective representations, warranties,
agreements and covenants of the Company and the Purchaser set forth in this
Agreement shall survive until the first anniversary of the Closing.

14.           Fees and Expenses.  Within three (3) days of Closing, the Company
agrees to pay Purchaser’s legal expenses incurred in connection with the
preparation and negotiation of the Transaction Documents up to $10,000.  Any
sums paid by Company upon execution of the Term Sheet will be credited against
this amount.

15.           Attorneys’ Fees.  If any action at law or in equity is necessary
to enforce or interpret the terms of this Agreement, the Warrants or the
Certificate of Determination, the prevailing party or parties shall be entitled
to receive from the other party or parties reasonable attorneys’ fees, costs and
necessary disbursements in addition to any other relief to which the prevailing
party or parties may be entitled.

16.           Successors.  This Agreement shall inure to the benefit of and be
binding upon Purchaser, MAG and the Company and their respective successors and
legal representatives, and nothing expressed or mentioned in this Agreement is
intended or shall be construed to give any other person any legal or equitable
right, remedy or claim under or in respect of this Agreement, or any provisions
herein contained; this Agreement and all conditions and provisions hereof being
intended to be and being for the sole and exclusive benefit of such persons and
for the benefit of no other person. Neither the Company nor any Purchaser may
assign this Agreement or any rights or obligation hereunder without the prior
written consent of the other party.

16

--------------------------------------------------------------------------------


17.           No Waiver; Modifications in Writing.  No failure or delay on the
part of the Company, MAG or any Purchaser in exercising any right, power or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy. 
The remedies provided for herein are cumulative and are not exclusive of any
remedies that may be available to the Company, MAG or any Purchaser at law or in
equity or otherwise.  No waiver of or consent to any departure by the Company,
MAG or any Purchaser from any provision of this Agreement shall be effective
unless signed in writing by the party entitled to the benefit thereof, provided
that notice of any such waiver shall be given to each party hereto as set forth
below.  Except as otherwise provided herein, no amendment, modification or
termination of any provision of this Agreement shall be effective unless signed
in writing by or on behalf of each of the Company, MAG and the Purchaser.  Any
amendment, supplement or modification of or to any provision of this Agreement,
any waiver of any provision of this Agreement, and any consent to any departure
by the Company, MAG or any Purchaser from the terms of any provision of this
Agreement shall be effective only in the specific instance and for the specific
purpose for which made or given.  Except where notice is specifically required
by this Agreement, no notice to or demand on the Company in any case shall
entitle the Company to any other or further notice or demand in similar or other
circumstances.

18.           Entire Agreement.  This Agreement, together with Transaction
Documents, constitutes the entire agreement among the parties hereto and
supersedes all prior agreements, understandings and arrangements, oral or
written, among the parties hereto with respect to the subject matter hereof and
thereof.

19.           Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby.

20.           APPLICABLE LAW.  THE VALIDITY AND INTERPRETATION OF THIS
AGREEMENT, AND THE TERMS AND CONDITIONS SET FORTH HEREIN SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT
GIVING EFFECT TO PROVISIONS RELATING TO CONFLICTS OF LAW TO THE EXTENT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.  THE
PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREE THAT ACTIONS, SUITS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT MAY BE BROUGHT ONLY IN
STATE OR FEDERAL COURTS LOCATED IN THE CITY OF LOS ANGELES, CALIFORNIA AND
HEREBY SUBMIT TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS FOR SUCH PURPOSE.

21.           Counterparts.  This Agreement may be executed in two or more
counterparts and may be delivered by facsimile transmission, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

17

--------------------------------------------------------------------------------


22.           If the foregoing correctly sets forth our understanding, please
indicate your acceptance thereof in the space provided below for that purpose,
whereupon this Agreement shall constitute a binding agreement among the Company,
the Purchaser and MAG.

 

Very truly yours,

 

Spescom Software Inc.

 

 

 

By:

/s/ 

Carl Mostert

 

 

Name:

Carl Mostert

 

 

Title:

President

18

--------------------------------------------------------------------------------


ACCEPTED AND AGREED:

 

Mercator Advisory Group, LLC

 

Monarch Pointe Fund, Ltd.

 

 

 

 

 

 

By:

/s/ David Firestone

 

/s/ 

David Firestone

 

David Firestone

 

By:

David Firestone

 

Managing Member

 

Its:

President

 

 

 

 

 

 

 

 

 

 

Warrants: 550,000

 

 

Shares of Series G Stock Purchased: 2,200

 

 

 

 

 

 

 

 

 

Purchase Price: $2,200,000

 

 

 

 

 

 

 

 

 

Warrants: 2,200,000

 

 

 

 

 

 

 

 

 

Addresses for Notice to Purchaser and MAG:

 

 

 

 

 

 

 

 

 

Mercator Advisory Group, LLC

 

 

 

 

555 South Flower Street, Suite 4500

 

 

 

 

Los Angeles, California 90071

 

 

 

 

Attention: David Firestone

 

 

 

 

Facsimile: (213) 533-8285

 

 

 

 

 

 

 

 

 

with copy to:

 

 

 

 

 

 

 

 

 

David C. Ulich, Esq.

 

 

 

 

Sheppard, Mullin, Richter & Hampton LLP

 

 

 

 

333 South Hope Street, 48th Floor

 

 

 

 

Los Angeles, California 90071

 

 

 

 

Facsimile: (213) 620-1398

 

19

--------------------------------------------------------------------------------